COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 H.B.C.,                                                      No. 08-14-00136-CV
                                               §
                       Appellant,                                 Appeal from
                                               §
 v.                                                           109th District Court
                                               §
 TEXAS DEPARTMENT OF FAMILY                                of Andrews County, Texas
 AND PROTECTIVE SERVICES,                      §
                                                                 (TC # 19,133)
                       Appellee.               §


                                MEMORANDUM OPINION

       H.B.C. appeals from a judgment terminating his parental rights. We affirm.

       Court-appointed counsel has concluded that, after thorough review of the record, the

appeal is frivolous and without merit. Thus, counsel has filed a motion to withdraw and a brief

in accordance with the requirements of Anders v. California, 386 U.S. 738, 741-744, 87 S. Ct.
1396, 1398-1400, 18 L. Ed. 2d 493 (1967).       In Anders, the Supreme Court recognized that

counsel, though appointed to represent the appellant in a criminal conviction, had no duty to

pursue a frivolous matter on appeal. Anders, 386 U.S. at 744. Counsel was permitted to

withdraw after informing the court of his conclusion and the effort made in arriving at that

conclusion. Id. Anders is applicable to an appeal from a termination of parental rights where

court-appointed counsel has determined that the appeal is frivolous. In re J.B., 296 S.W.3d 618,
619 (Tex.App.--El Paso 2009, no pet.). Counsel’s brief meets the requirements of Anders v.

California by advancing contentions which counsel says may arguably support the appeal. See

High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684

(Tex.Crim.App.1974).

       Counsel mailed to H.B.C. a copy of counsel’s brief and a copy of the reporter’s record

and advised him of his right to examine the appellate record and file a pro se brief. H.B.C. has

not made any request to review any portion of the clerk’s record and he has not filed a pro se

brief. We have carefully reviewed the record and counsel’s brief and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The trial court’s order terminating H.B.C.’s parental rights is affirmed.


August 13, 2014
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                                 2